DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after a notice of allowance.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed Sep. 8, 2021 has been received and entered into the present application.  

	The terminal disclaimer filed on 5/25/2021and 2/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and accepted.  The terminal disclaimer has been recorded.

 EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Yuefen Zhou on May 27, 2021.
Claims are amended as follows:
In claim 1, delete [and] before “wherein” in line 10.
In claim 1, insert --; and wherein orally administering the dosage form is more effective in treating major depression than orally administering the same amount of the dextromethorphan alone for the same number of consecutive days -- after  “bupropion” in the last line.
 	Cancel claims 4 and 14-25.  
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art of Meyerson (US2005/0209218, cited in IDS filed on 1/25/2021) teaches the use of NMDA antagonists in combination with an antidepressant for treating psychiatric conditions including depression wherein dextromethorphan is listed as one of various NMDA antagonists and bupropion is listed in one of many antidepressants. However, the specific examples disclosed in Meyerson are limited to the combination of memantine as NMDA antagonists with other antidepressants and the prior art fails to teach unexpected results of orally co-administering both dextromethorphan and bupropion as the only therapeutically active compounds in the claimed daily dosage amounts for at least 7 consecutive days in the treatment of major depression wherein the dosage form provide immediate release of dextromethorphan and sustained release of bupropion; much higher increase of dextromethorphan plasma level than predicted (to a level that is effective to treat depression) and unexpectedly better efficacy in improving depressive symptoms compared to bupropion alone or the combination of dextromethorphan and quinidine taught by Berg (US 2009/0111846, cited in IDS filed on 1/25/2021). Also, see Applicant’s remarks filed on 5/25/2021 for detailed explanation and evidence. Thus, the instant claims are found to be novel and non-obvious over the prior art. 


Conclusion
Claims 1-3 and 5-13 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.